﻿Allow me, Sir, at the outset to extend to you most sincerely the congratulations of my delegation on your election to the presidency of the forty-fifth session of the United Nations General Assembly. We are confident that under your wise and experienced leadership this session will be a successful one.
It is with a great sense of pride that I salute your predecessor for his very creative and productive stewardship of the forty-fourth session. The adoption by consensus of the historic Declaration on Apartheid, the Convention on the Sights of the Child, and others carries the imprint of his inspired leadership of that session. We owe him a heavy debt of gratitude.
Under the steady, wise, careful and purposeful leadership of our Secretary-General, the United Nations has continued to make impressive strides in the quest for peace in our troubled world. A few months ago, we welcomed into the family of our world Organisation the new, independent State of Namibia, free and sovereign at last, thanks to Mr. Javier Peres de Cuellar's tenacity of purpose. We salute the Secretary-General.
I join those who spoke before me in extending to the Principality of Liechtenstein a warm welcome into the family of the United Nations. The addition of a Member to our Organization adds another step in its progress towards universality.
The orderly evolution of a logic of peace in international relations has continued to gather momentum despite intermittent spasms of crisis and conflict that occasionally threaten to restore the old order. The cold war can now safely be pronounced dead and buried. The Second World War has at long last lost its residual vestiges with the termination of the four allied Powers' troubled superintendency over Germany. Germany has been reunited. We share the joy of its people.
Polarised ideological lines between and among nations have become blurred, if not anachronistic, λ new epoch in the march of our common history has begun in earnest. In the words of the Secretary-General,
"As we survey the political scene, we see the dawn of a new era in Europe, streaks of light in some regions and the darkness of old animosities and new hatreds enveloping others." (A,4Ş,1. p. 3)
In Eastern Europe, we continue to be touched by the infectious spirit of renewal which has manifested itself in the inexorable resurgence of democratic pluralism. There has been pain and suffering in some of these dramatic developments, but, increasingly, the message they all convey is one of reconciliation and hope. We salute the architects of these positive developments and wish them well as they settle down to design new ways of life for their societies and fashion a new age for their beloved Europe.
The rest of our troubled world is opt happy yet. Bloody civil wars have continued to unleash their all-consuming fury on innocent populations in many lands. Regional conflicts have yet to become a thing o£ the past, despite the end of the cold war from which they have often in the past derived their fuel, their raisons d'être. There is enough reason to hope, however, that the relaxation of tension between the East and the Vest will have a catalytic effect on the search for solutions to these conflicts. The guns of these wasteful conflicts, which have for so far been sowing death and destruction in Africa, Asia and Latin America, must be silenced. 

The situation in Afghanistan pains us a great deal. Why should Afghanistan continue to bleed so much, after the removal of foreign troops, which this Assembly demanded for almost a decade? The answer is that some parties to that tragic conflict have not shown any faith in the efficacy of the Geneva Agreements, having chosen a military solution to settle the conflict. This Assembly roust insist on the implementation of the Agreements.
In South-East Asia, the intractable problem of Cambodia is now ripe for solution, if the very laudable efforts of the five permanent members of the Security Council can be nurtured to fruition. A national supreme council comprising the leaders of the warring factions has been established to administer the country during the implementation of a United Nations plan. This positive development represents a precious opportunity, not to be wasted in political posturing and wrangling. Cambodia and its people have suffered long enough.
Botswana welcomes the steps, however tentative, that have recently been taken by the two parts of Korea towards reconciliation and mutual accommodation. The recent meeting between the Prime Ministers of North and South Korea, it is to be hoped, signals the beginning of the end to the division of Korea, and the ushering in of a new era of reconciliation and peace for that troubled peninsula. We urge the two sides to deploy every effort to reunite their country.
There has still been no movement of note on the Cyprus question. We urge the parties to intensify their efforts, taking advantage of the increasingly effective good offices of the Secretary-General, to find a lasting solution to this vexing question.
We had all hoped that the end of the eight-year-long war between Iran and Iraq would usher in a new era of peace and stability in the Gulf. Our hopes have been shattered. The Gulf has once again become a cockpit of violent conflict. The brutal invasion and annexation of the small, peaceful Kingdom of Kuwait by Iraq has shocked us all. The invasion has had very serious reverberations all over the world, in keeping with the very sensitive nature of the Gulf area, a war psychosis has been stirred up over the crisis, with unpredictable consequences.
The ghastly reality of tens of thousands of foreign nationals who had been working and living peacefully in both Kuwait and Iraq and who suddenly find themselves stranded in the desert without food or shelter is an outrage to our humanity, to say the least. Even worse is the possible fate of those foreign nationals who remain in Iraq as hostages or human shields; or, worse still, of those who might be held hostage to hunger and starvation.
Iraq must heed the voice of reason, vacate Kuwait and restore its independence and sovereignty as demanded by resolutions of the Security Council, which Botswana fully supports. Aggression must not be allowed to pay.
It is our fervent hope that the crisis can still be resolved peacefully, for we shudder to contemplate the consequences of a violent solution. We hope that the leaders of Iraq will, sooner rather than later, find the wisdom and courage to extricate their country from the strait-jacket of defiance and bellicosity in which they have placed it. 
The fortunes and misfortunes of the Gulf are, of course, intertwined with those of the Middle East as a whole. The area remains one of endemic conflict and intractable problems. The Iraqi invasion of Kuwait exacerbates this unhappy state of affairs.
The bloody revolution of frustration that has been raging in the Israeli-occupied West Bank and Gaza Strip has now assumed the characteristics of a quiet, forgotten revolution. The Gulf crisis has become the dominant news item, and occupies the front burner of international concern and preoccupation. And yet, the Palestinian question remains very much alive and cries to the heavens for a solution. Nothing will deter the Palestinian people from continuing to yearn and struggle for a homeland of their ova, and as long as this is the case, there will be no peace, no security and no stability in the Middle East, either for Israel or for its neighbours.
Botswana continues to hope that Israel will find the wisdom and courage to negotiate a lasting solution with the genuine leaders of the people of Palestine. Israel must, for the sake of its own survival, come to terms with the aspirations of the Palestinian people.
In Latin America, the Falklands issue remains unresolved, even though relations between the contending parties have improved considerably. It is our hope that the United Kingdom and Argentina will use these improved relations to negotiate an end to their dispute over the Falklands. The dispute cannot be wished away or ignored. The longer it is ignored, the more it will haunt and bedevil the peace and stability of the South Atlantic.
The brutal civil war goes on in El Salvador, War and suffering have become a way of life in that troubled country, and will remain so as long as the parties to that tragic conflict cannot stop the bloodshed and come to terms with the wrongs and injustices of their common past, and seek amicable solutions to them. The people of El Salvador deserve the peace envisaged for them and other Central American nations in Esquipulas II.
Let me now come closer to home. When we met here last year at the forty-fourth session, Mr. Nelson Mandela was still in prison. Prospects for change in South Africa were very dim. South Africa was still set in its violent and cruel ways, unrelieved even by the appearance on the political scene of α new loader of the National Party, whose statements seemed to convey a message of hope to a hopeless and desperate nation.
A year later, South Africa looks different. Mr. Mandela and his life-sentence colleagues have been released. Scores of other political prisoners have also regained their freedom. Two crucial talks between the African National Congress of South Africa (ANC) and the Government have been held - in Cape Town in May and in Pretoria in August - and have been pronounced a success.
The dramatic opening of a chink in the citadel of apartheid by President F. W. de Klerk on 2 February 1990 had been preceded by the adoption of the historic Declaration on Apartheid and its Destructive Consequences in Southern Africa by the General Assembly at its forty-fourth session. Adopted by consensus, an historic achievement by itself, the Declaration states in paragraph 1:
"A conjuncture of circumstances exists, which, if there is a demonstrable readiness on the part of the South African regime to engage in negotiations genuinely and seriously, given the repeated expression of the majority of the people of South Africa of their long-standing preference to arrive at a political settlement, could create the possibility to end apartheid through negotiations." 
The Cape Town and Pretoria Minutes, two of the most promising manifestations of the possibility of a negotiated and peaceful end to apartheid and its repressive structures, have changed the face of South Africa. The Minutes have not ended that tragic country's reputation for brutality and violence. They have not created the requisite atmosphere for full-fledged negotiations, and yet in a very real sense, the South African tragedy is ripe for solution, as never before, even in spite of the recent wave of violence.
Pretoria has gone some way in the implementation of the Declaration on Apartheid. The report of the Secretary-General, contained in document A,44,960 of 1 July 1990, gives credence to this assessment. Mandela and several other prisoners have been freed. The state of emergency has been lifted, except in Natal. Some apartheid laws, among them the Separate Amenities Act, have been repealed. Hospitals have been desegregated. And, finally, promises and assurances for more affirmative action on the remaining repressive 1шг have been made, particularly through the medium of AKC-Government talks.
"The prospect of a non-racial democracy in South Africa in the not-too-distant future is no longer unrealistic." (A,4S,1. p. As observes the Secretary-General in his incisive report on the work of our Organization. Indeed, all the leaders of South Africa, black and white alike, stand poised face to face with their most fateful moment of truth. A golden opportunity to collaborate in the shaping of a new South Africa has been landed on their lap. The opportunity must not be wasted. Thus far, the ongoing exploratory talks have been limited to two parties, the AMC and the National Party. The other parties have been derisive, hostile or dismissive about the talks, describing them as a sell-out, a charade or capitulation by the AMC.
Wisely, the AMC has made it clear that it does not consider itself the anointed and sole representative and spokesman of black South Africans. Mr. Mandela has called for the formation of a broad front of the black leadership to face the leaders of the  white community ate the  conference table. We fully support that call; because in unity there is always strength, and black South Africa needs unity and strength.
The violence now ravaging the lives of hundreds of innocent people, black people, in the townships, must be dealt with by a black leadership that is united in purpose and determined in its commitment to the realisation of the new South Africa we all seek. The new South Africa cannot be brought about in pools of innocent blood spilt by the crude weapons of tribalism, political factionalism and thuggery. Such a state of affairs can only retard, if not thwart, the process of change in South Africa.
This applies also to those in the white community whose "invisible hand" might be busy stoking the fires of a racial conflagration in a pernicious attempt to preserve the status quo. The onus is on the South African Government to seek out this invisible hand and cut it off to save the gains that have thus far been made in the guest for a new South Africa.
We are very worried that some elements in the South African police, encouraged and abetted by the right wing, may have thrown in their lot with those who seek to preserve the status quo at all costs, and are thus bent on ensuring that President de Klerk and Mandela are impeded in their efforts to prepare South Africa for change.
We are, nevertheless, convinced that change in South Africa is inevitable. The first bold steps towards a new South Africa have been taken. The United Nations and the world at large have encouraged peaceful change in the country, and must continue to do so. In the final analysis, however, the destiny of South Africa can be shaped only by its people. 
The people of Angola have suffered long enough. The civil war there is: as senseless as ever. We are, however, encouraged by reports of progress in the ¡recent talks between the Angolan Government and UNITA. It is hoped that the parties will declare a ceasefire and commence negotiations for a peaceful resolution of their conflict.
Angola's tragedy is Mozambique's tragedy. In Mozambique, too, an utterly senseless and brutal civil war has been wreaking unspeakable havoc on that war-weary country. The Government has long shown its readiness to negotiate with the rebels, who, unfortunately, have thus far failed to demonstrate any serious intention to respond positively. We urge those who still give sustenance to NENAMOČ for whatever reason, to desist and thus save the people of Mozambique more senseless mayhem and bloodshed.	
So long as the question of Western Sahara remains unresolved it cannot in reality be said that with Namibia's accession to independence in March this year Africa has rid itself of all vestiges of colonialism.
Fortunately, the way now seems to be clear for a solution that will end, once and for all, the painful colonial limbo in which the people of Western Sahara have been wallowing ever since the abdication of their former colonial Power. The Secretary-General's report of 18 June 1990, contained in document S,21360, is encouraging indeed, containing, as it does, the rudiments of a proposal for the resolution of the Western Sahara question. It is our fervent hope that the parties will co-operate fully with the United Nations Secretary-General and the Chairman of the Organization of African Unity to develop and implement the proposals without delay.
As East-West tension gives way to global co-operation, the challenge now is how to take advantage of this climate for the benefit of all mankind. There are major challenges regarding means to safeguard the global environment in such a way that it can continue to sustain development far into the future, and also how to bridge the ever-increasing gap between the rich North and the poor South. We should now be able to direct more attention and effort towards increasing the well-being of our people.
In this context, we are encouraged to note that the dialogue towards realising these objectives is already under way. The United Nations special session on international economic co-operation and the second United Nations Conference on the Least Developed Countries, which was held recently, focused on issues such as our ever-increasing indebtedness and falling commodity prices. The lack of stability in the pricing of our commodities has made our products highly risky ones around which to plan our development. The crisis in the Gulf and the resultant sharp movements in oil prices will only compound the problem.
Our efforts to prime our economies will be to no avail unless the international community takes bold steps to address these problems, which are seriously affecting our development efforts.
We remain hopeful that the reduced defence spending in the industrialized world will release significant funds for foreign aid and that a fair portion of the so-called peace dividend will be channelled to the least-developed countries.
In addition to the two conferences that I have just mentioned, a conference on development in Africa was held in Maastricht, Holland, in June this year. This conference, which was co-chaired by the President of the Republic of Botswana and Mr. Robert McNamara, former President of the World Bank, addressed the economic problems facing sub-Saharan Africa. It was agreed that the development of Africa is a long-term process and that it must be a human-centred process. The achievement of food security and assured universal access to health care and to education and employment opportunities must be the primary objective of this process. 
The war against the scourge of narcotic drugs and their consequences is far from won. Demand for these dangerous drugs is as insatiable as ever, while the supply continues, unabated and inexhaustible. But we cannot afford to be daunted, for that would be tantamount to acquiescing in the needless destruction of generations of young people - mostly young people - who are being lost in ever-increasing numbers to an insidious drug culture. Those within whose borders drugs ore produced must spare no effort to eradicate production, while those within whose borders the drugs are consumed must spare no effort to eradicate demand.
The adoption, on 30 September 1990, of the Declaration on the Survival, Protection and Development of Children represents a momentous milestone in the history of mankind. For the first time there is a universal commitment to the welfare of the child, to which Botswana is very proud to subscribe. The Botswana Government has always placed the plight of children at the top of the agenda of priorities in the formulation of its development policies. In Botswana, education - from primary school to university - is free. Current statistics indicate that 85 per cent of our children have access to formal education, at least at the primary level.
Botswana has also taken important strides in the provision of adequate health facilities. These have resulted, during the period since 1980, in a rapid reduction in the child mortality rate. In 1988 the immunization rate reached 98 per cent, and in the case of malnutrition the figure has now been reduced to under 1 per cent. Our commitment to primary health care remains the top priority in our development strategies.
Botswana has subscribed to the Convention on the Bights of the Child, which was adopted last year at the forty-fourth session of the United Nations General Assembly. Together, the Convention and the Declaration on the Survival, Protection and Development of Children constitute a formidable foundation on which the future of our world's children can, and must, be securely constructed. It is our cherished hope that the spirit of 30 September 1990 will stiffen the resolve of nations to join forces to combat poverty, illiteracy, disease and unbridled population growth and thus create a hotter and safer world for our children.
The United Nations - this repository of the hopes and aspirations of mankind - has entered a new era. All those who have already spoken in this debate waxed poetic about the indestructible virtues of our Charter, to which, without exception, they reaffirmed their unswerving fidelity and commitment. They spoke eloquently about their determination to infuse the Organisation with a new dynamism, a new mission, a new sense of purpose. Botswana shares fully those expressions of renewed faith and confidence in an Organisation that, only a year ago, was reviled as an empty symbol, He, too, reaffirm our faith in it. It is our fervent hope that, in particular, the Security Council's new-found vitality, so amply demonstrated by the unusual facility and rapidity with which it has been reacting to the crisis in the Gulf, will be ardently sustained and replicated in respect of other crises. 
